Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This is in response to communication filed on 03/07/2022. Claims 1-22 have been allowed. Claims 1, 14 and 22 are independent claims. 

Response to Arguments
3. 	Applicant’s arguments, see remarks, filed 03/07/2022, with respect to 1-22 have been fully considered and are persuasive.  The rejection of 1-22 has been withdrawn. 

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5. 	Authorization for this examiner’s amendment was given in interview with Michael Fainberg on 08/18/2022. Claims 1-2, 12, 14-15 and 22 have been amended. The new amended limitations have been underlined. 
	The application has been amended as follows: 

1.	(Currently Amended) A method for synchronizing anonymized linked data across multiple queues for secure multiparty computation (SMPC), the method comprising:
receiving, at a node of a plurality of nodes, a push request comprising a push tag and a portion of the linked data;
storing the portion of the linked data and the push tag in memory;
transmitting the push tag to the remaining nodes;
receiving a plurality of push tags from remaining nodes of the plurality of nodes;
sorting the push tag and the plurality of received push tags;
computing a push digital signature of the sorted push tags;
transmitting the push digital signature to the remaining nodes;
receiving, from the remaining nodes, a plurality of push digital signatures;
determining whether the linked data will be synchronized when pushed into the plurality of queues by determining whether the computed push digital signature matches each of the plurality of push digital signatures; and
in response to determining that the linked data will be synchronized when pushed into the plurality of queues, 

pushing the portion of the linked data to a queue of the plurality of queues based on the sorting of the push tag and the plurality of received push tags.

2.	(Currently Amended) The method of claim 1, further comprising:





in response to determining that the computed push digital signature does not match each of the plurality of push digital signatures, outputting an error message; and
in response to determining that the computed push digital signature matches each of the plurality of push digital signatures, caching the push tag and the plurality of push tags.

3.	(Original) The method of claim 1, further comprising in response to determining that the push tag has not been received by all the nodes of the plurality of nodes, storing the plurality of push tags in memory for a subsequent round.

4.	(Original) The method of claim 1, further comprising:
receiving a pop request comprising a pop tag;
transmitting the pop tag to the remaining nodes;
receiving a plurality of pop tags from the remaining nodes;
determining whether the linked data will be synchronized when popped from the plurality of queues by determining whether the pop tag has been received by all the nodes of the plurality of nodes based on the received plurality of pop tags;
in response to determining that the pop tag has been received by all the nodes of the plurality of nodes:
sorting the plurality of pop tags;
popping the portion of the linked data from the queue of the plurality of queues based on the sorting of the plurality of pop tags; and
outputting the linked data.

5.	(Original) The method of claim 4, further comprising:
subsequent to receiving the plurality of pop tags from the remaining nodes of the plurality of nodes, sorting the pop tag and the plurality of pop tags;
computing a pop digital signature of the sorted pop tags;
transmitting the pop digital signature to the remaining nodes;
receiving, from the remaining nodes, a plurality of pop digital signatures;
determining whether the linked data will be synchronized when popped from the plurality of queues by determining whether the computed pop digital signature matches each of the plurality of pop digital signatures;
in response to determining that the computed pop digital signature does not match each of the plurality of pop digital signatures, outputting an error message; and
in response to determining that the computed pop digital signature matches each of the plurality of pop digital signatures, caching the pop tag and the plurality of pop tags.

6.	(Original) The method of claim 4, further comprising in response to determining that the pop tag has not been received by all the nodes of the plurality of nodes, storing the plurality of pop tags in the memory for the subsequent round.

7.	(Original) The method of claim 4, further comprising:
in response to determining that the pop tag has not been received by all nodes of the plurality of nodes:
applying a unique sort to the plurality of pop tags to determine a sorted list;
popping a respective portion of the linked data for each pop tag in the sorted list; and
caching the pop tag and the respective portion of the linked data.

8.	(Original) The method of claim 5, further comprising:
receiving another pop request comprising the pop tag;
in response to determining that the pop tag exists in a cache, returning the portion of the linked data and deleting the pop tag from the cache.

9.	(Original) The method of claim 1, wherein remaining portions of the linked data are not revealed to the node and the portion of the linked data received at the node are not revealed to the remaining nodes.

10.	(Original) The method of claim 1, further comprising in response to determining that the push digital signature does not match each of the plurality of push digital signatures, detecting at least one of tampering by a malicious entity or processing errors.

11.	(Original) The method of claim 1, wherein the queue is a local queue in a local environment of the node, and wherein each respective remaining queue of the plurality of queues is in a respective local environment of each respective remaining node of the plurality of nodes.

12.	(Currently Amended) The method of claim 1, further comprising:
determining that a number of nodes from the plurality of nodes have received [[the]] a push or pop tag, wherein the number is less than a total number of nodes in the plurality of nodes;
in response to determining that the  number is greater than a threshold number of nodes, determining whether a timeout period has elapsed; and
in response to determining that the timeout period has elapsed, transmitting an empty tag to the remaining nodes of the plurality of nodes to proceed.

13.	(Original) The method of claim 1, wherein the portion of the linked data pushed into the queue is not transmitted to the remaining nodes.

14.	(Original) A system for synchronizing anonymized linked data across multiple queues for secure multiparty computation (SMPC), the system comprising:
a hardware processor configured to:
receive, at a node of a plurality of nodes, a push request comprising a push tag and a portion of the linked data;
store the portion of the linked data and the push tag in memory;
transmit the push tag to the remaining nodes;
receive a plurality of push tags from remaining nodes of the plurality of nodes;
sort the push tag and the plurality of received push tags;
compute a push digital signature of the sorted push tags;
transmit the push digital signature to the remaining nodes;
receive, from the remaining nodes, a plurality of push digital signatures;
determine whether the linked data will be synchronized when pushed into the plurality of queues by determining whether the computed push digital signature matches each of the plurality of push digital signatures; and
in response to determining that the linked data will be synchronized when pushed into the plurality of queues, 

push the portion of the linked data to a queue of the plurality of queues based on the sorting of the push tag and the plurality of received push tags.

15.	(Currently Amended) The system of claim 14, wherein the hardware processor is further configured to:





in response to determining that the computed push digital signature does not match each of the plurality of push digital signatures, output an error message; and
in response to determining that the computed push digital signature matches each of the plurality of push digital signatures, cache the push tag and the plurality of push tags.

16.	(Original) The system of claim 14, further comprising in response to determining that the push tag has not been received by all the nodes of the plurality of nodes, the hardware processor is further configured to store the plurality of push tags in memory for a subsequent round.

17.	(Original) The system of claim 14, wherein the hardware processor is further configured to:
receive a pop request comprising a pop tag;
transmit the pop tag to the remaining nodes;
receive a plurality of pop tags from the remaining nodes;
determine whether the linked data will be synchronized when popped from the plurality of queues by determining whether the pop tag has been received by all the nodes of the plurality of nodes based on the received plurality of pop tags;
in response to determining that the pop tag has been received by all the nodes of the plurality of nodes:
sort the plurality of pop tags;
pop the portion of the linked data from the queue of the plurality of queues based on the sorting of the plurality of pop tags; and
output the linked data.

18.	(Original) The system of claim 17, wherein the hardware processor is further configured to:
subsequent to receiving the plurality of pop tags from the remaining nodes of the plurality of nodes, sort the pop tag and the plurality of pop tags;
compute a pop digital signature of the sorted pop tags;
transmit the pop digital signature to the remaining nodes;
receive, from the remaining nodes, a plurality of pop digital signatures;
determine whether the linked data will be synchronized when popped from the plurality of queues by determining whether the computed pop digital signature matches each of the plurality of pop digital signatures;
in response to determining that the computed pop digital signature does not match each of the plurality of pop digital signatures, output an error message; and
in response to determining that the computed pop digital signature matches each of the plurality of pop digital signatures, cache the pop tag and the plurality of pop tags.

19.	(Original) The system of claim 17, further comprising in response to determining that the pop tag has not been received by all the nodes of the plurality of nodes, the hardware processor is further configured to store the plurality of pop tags in the memory for the subsequent round.

20.	(Original) The system of claim 17, wherein the hardware processor is further configured to:
in response to determining that the pop tag has not been received by all nodes of the plurality of nodes:
apply a unique sort to the plurality of pop tags to determine a sorted list;
pop a respective portion of the linked data for each pop tag in the sorted list; and
cache the pop tag and the respective portion of the linked data.

21.	(Original) The system of claim 18, wherein the hardware processor is further configured to:
receive another pop request comprising the pop tag;
in response to determining that the pop tag exists in a cache, return the portion of the linked data and delete the pop tag from the cache.

22.	(Currently Amended) A non-transitory computer readable medium storing thereon computer executable instructions for synchronizing anonymized linked data across multiple queues for secure multiparty computation (SMPC), comprising instructions for:
receiving, at a node of a plurality of nodes, a push request comprising a push tag and a portion of the linked data;
storing the portion of the linked data and the push tag in memory;
transmitting the push tag to the remaining nodes;
receiving a plurality of push tags from remaining nodes of the plurality of nodes;
sorting the push tag and the plurality of received push tags;
computing a push digital signature of the sorted push tags;
transmitting the push digital signature to the remaining nodes;
receiving, from the remaining nodes, a plurality of push digital signatures;
determining whether the linked data will be synchronized when pushed into the plurality of queues by determining whether the computed push digital signature matches each of the plurality of push digital signatures; and
in response to determining that the linked data will be synchronized when pushed into the plurality of queues, 

pushing the portion of the linked data to a queue of the plurality of queues based on the sorting of the push tag and the plurality of received push tags.

EXAMINER’S REASONS FOR ALLOWANCE
6. 	Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance:
	The applicant’s replies make evident the reasons for
allowance, satisfying the “record as a whole” provision of the
rule 37 CFR 1.104(e). The grounds of claim rejection were
considered and withdrawn based on the substance of applicant’s
amendments, remarks and arguments (see remarks, filed on
03/07/2022, page no. 9-11), as such the reasons for allowance
are in all probability evident from the record and no statement
is deemed necessary (see MPEP 1302.14).
	The prior art of record Tompkins (US Patent Application No. 20150249603 A1) teaches a circuit operates to manage transmittal of packets in a network packet processor. The circuit includes a packet descriptor manager (PDM), a packet scheduling engine (PSE), and a packet engines and buffering module (PEB). The PDM generates a metapacket and a descriptor from a command signal, where the command signal identifies a packet to be transmitted by the circuit. The PSE determines an order in which to transmit the packet among a number of packets, where the PSE determines the order based on information indicated in the metapacket

	The prior art of record Michael (US Patent Application No. 2020/0021514 A1) teaches a system comprising nodes configured to form a network including virtual links in an overlay network provisioned over an underlay network. The system includes a virtual machine (VM) provisioned at a node and coupled to the network. The VM is configured to generate a link-state view of the network. The link-state view is generated in real time using link state data of the virtual links. The VM includes at least one feedback control algorithm configured to independently control routing of traffic flows through the network according to the link-state view.
	But none of the reference mentioned above teaches “receiving a plurality of push tags from remaining nodes of the plurality of nodes; sorting the push tag and the plurality of received push tags; computing a push digital signature of the sorted push tags; transmitting the push digital signature to the remaining nodes; receiving, from the remaining nodes, a plurality of push digital signatures; the computed push digital signature matches each of the plurality of push digital signatures;” and
in response to determining that the linked data will be synchronized when pushed into the plurality of queues” along with the other limitations as recited in claim 1. 

7. 	Any comments considered necessary by applicant must be
submitted no later than the payment of the issue fee and, to
avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433
	
/WASIKA NIPA/Primary Examiner, Art Unit 2433